Name: Council Regulation (EEC, Euratom, ECSC) No 2899/89 of 27 September 1989 adjusting the weightings applicable to the remuneration of officials posted in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 9 . 89No L 279/30 Official Journal of the European Communities COUNCIL REGULATION (EEC, EURATOM, ECSC) No 2899/89 of 27 September 1989 adjusting the weightings applicable to the remuneration of officials posted in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ( l), as last amended by Regulation (EEC, Euratom, ECSC) No 2187/89 0, and in particular the first subparagraph of Article 13 of Annex X to the said Staff Regulations, Having regard to the proposal from the Commission, Whereas, to take account of changes in the cost of living in third countires, weightings applicable to the remune ­ ration paid to officials posted in third countries in the currency of the country of employment must be determined with effect from 1 July 1 989, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1989 the weightings applicable to remuneration paid in the currency of the country of employment shall be fixed as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Regulation takes effect Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1 989 . For the Council The President R. DUMAS (') OJ No L 56, 4. 3. 1968, p. 1 . (2) OJ No L 209, 21 . 7. 1989, p . 1 . 28 . 9. 89 Official Journal of the European Communities No L 279/31 ANNEX weightings applicable with effect from 1 July 1989 Country of employment Weighting Country of employment Weighting Algeria 94,94 Liberia 103,59 Angola 110,12 Madagascar 44,07 Antigua and Barbuda 104,33 Malawi 66,62 Australia 109,60 Mali 99,72 Austria 113,13 Mauritania 129,45 Bahamas 115,92 Mauritius 58,13 Bangladesh 57,47 Mexico 57,43 Barbados 103,06 Morocco 71,81 Belize 100,64 Mozambique 21,08 Benin 92,97 Netherlands Antilles 123,20 Botswana 52,15 New Caledonia 137,42 Brazil 100,40 Niger 105,25 Burkina Faso 89,20 Nigeria 58,50 Burundi 82,91 Norway 150,72 Cameroon 108,61 Pakistan 44,34 Canada 99,34 Papua-New Guinea 103,75 Cape Verde 89,35 Rwanda 118,23 Central African Republic 152,61 Samoa 71,22 Chad 143,82 Sao Tome and Principe  Chile 56,43 Senegal 115,01 China 77,31 Seychelles 173,55 Comoros 132,93 Sierra Leone 79,76 Congo 126,18 Solomon Islands 83,56 Costa Rica 72,96 Somalia 41,23 C6te d'lvoire 132,54 South Korea 109,17 Djibouti 172,25 Sudan 137,63 Dominican Republic 48,21 Surinam 166,70 Egypt 57,72 Swaziland 44,84 Equatorial Guinea 119,83 Sweden 133,35 Ethiopia 89,00 Switzerland 135,18 Fiji 63,31 Syria 196,61 Gabon 144,65 Tanzania 35,66 Gambia 75,37 Thailand 61,62 Ghana 36,01 Togo 102,93 Grenada 103,83 Tonga 123,25 Guinea 45,14 Trinidad and Tobago 86,29 Guinea Bissau 49,56 Tunisia 51,11 Guyana 14,03 Turkey 59,80 Haiti 91,71 Uganda 113,54 India 39,33 United States of America 102,28 Indonesia 77,63 Uruguay 58,63 Israel 94,64 Vanuatu 110,88 Jamaica 81,61 Venezuela 44,05 Japan 174,86 Yugoslavia 30,30 Jordan 63,78 Zaire 89,69 Kenya . 61,91 Zambia 65,32 Lebanon 21,90 Zimbabwe 55,64 Lesotho 58,39 llI